Case: 17-10185      Document: 00514194196         Page: 1    Date Filed: 10/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                      No. 17-10185
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            October 12, 2017

GUILLERMO MORENO LERMA,                                                       Lyle W. Cayce
                                                                                   Clerk
                                                 Plaintiff-Appellant

v.

ROBERT K. STEVENS, Warden I; TYRONE JONES, Sergeant of Corrections
Officer; JENIFER A. MARES, Corrections Officer; DENISE STAFFORD,
Grievance Investigator; M. TONE, Region 5 Officer-Grievance AA IV,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:15-CV-70


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Guillermo Moreno Lerma, Texas prisoner # 1071137, moves for leave to
proceed in forma pauperis (IFP) on appeal. He filed this 42 U.S.C. § 1983
action against Robert K. Stevens, Warden of the Montford Unit; Sgt. Tyrone
Jones; Jenifer A. Mares, corrections officer; Denise Stafford, grievance
investigator; and M. Tone, grievance officer, alleging that his prison cell was
searched and his property was confiscated for purposes of retaliation while he

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10185     Document: 00514194196      Page: 2   Date Filed: 10/12/2017


                                  No. 17-10185

was incarcerated at the John Montford Unit and that the defendants failed to
adequately investigate the grievances he filed.
      The district court dismissed Lerma’s complaint as frivolous and for
lacking an arguable basis in law pursuant to 28 U.S.C. § 1915(e)(2)(B) and
28 U.S.C. § 1915A. The district court denied Lerma’s motion to proceed IFP
on appeal, certifying that his appeal was not taken in good faith pursuant to
28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a)(3).
      By moving to proceed IFP, Lerma is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves ‘legal points arguable on their merits
(and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (quoting Anders v. California, 386 U.S. 738, 744 (1967)). We may dismiss
the appeal if it is frivolous. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 n.24.
      Lerma’s arguments are general and do not address the specific findings
and conclusions reached by the district court concerning Lerma’s failure to
state a constitutional claim under the applicable law. The facts of Lerma’s
claims are simple and straightforward. He alleges that Officer Mares searched
his cell and confiscated his headphones, some magazines, and two pens,
scattered his property in his cell, failed to provide him with confiscation papers,
and refused to feed him “last chow.” Lerma does not allege what other facts
needed to be developed at a hearing. The district court made no credibility
determinations and accepted Lerma’s facts as he alleged them.
      The district court’s dismissal as frivolous was based on its application of
the law to the facts alleged by Lerma. The district court determined that
Lerma did not have a constitutional claim actionable under § 1983 for the
confiscation of his property because Texas state law provides an adequate
remedy in the form of a civil action in tort for conversion, that Lerma had not

                                        2
    Case: 17-10185     Document: 00514194196       Page: 3   Date Filed: 10/12/2017


                                   No. 17-10185

alleged sufficient facts to state a claim for retaliation because he had not
alleged that Officer Mares had taken any action in retaliation against Lerma
for his exercise of a specific constitutional right, and that Lerma had failed to
state a claim against the other defendants because he had not alleged any
personal involvement or any facts that would give rise to supervisory liability.
Lerma makes no argument challenging these determinations.
      Pro se briefs are afforded liberal construction. Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993). Nevertheless, when an appellant fails to identify any
error in the district court’s analysis, it is the same as if the appellant had not
appealed that issue. See Brinkmann v. Dall. Cty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Because Lerma has failed to challenge any legal
aspect of the district court’s disposition of his complaint or the certification that
his appeal is not taken in good faith, he has abandoned the critical issues of
his appeal. Id. Thus, the appeal lacks arguable merit and is frivolous. See
Howard, 707 F.2d at 220. Accordingly, Lerma’s motion for leave to proceed
IFP on appeal is DENIED, and his appeal is DISMISSED as frivolous. See 5th
Cir. R. 42.2; Baugh, 117 F.3d at 202 n.24.
      We hereby inform Lerma that the dismissal of this appeal as frivolous
counts as a strike for purposes of § 1915(g), in addition to the strike for the
district court’s dismissal. See Coleman v. Tollefson, 135 S. Ct. 1759, 1761–64
(2015); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). We caution
Lerma that once he accumulates three strikes, he may not proceed IFP in any
civil action or appeal filed while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See 28 U.S.C.
§ 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         3